DETAILED ACTION
This office action is in response to communication filed on 07/29/2022. Claims 1, 3, 4, 6, 10, 11, 13, 14, 16 and 20 have been amended.  Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Rymkowski Pub. No. 2018/0082715.
Fig. 2 of Rymkowski discloses a method for generating synthetic images  (215) with localized editing (230), 2comprising:  3obtaining a source image (210) and a target image for image synthesis (215);  4extracting (paragraph 0029) respective feature representations (features of 210) from the source (210) and target 5images (215); 6selecting (230) a semantic element (sematic elements of 210) from the source image (210), wherein the semantic 7element (sematic elements in image 210) indicates a semantically meaningful part (meaningful part of image 21) of an object (tree, sun, person, birds, land in image 210) depicted in the 8source image (210);  9determining style information (style of 205) associated with the source (210) and target 10images (215); and  11generating a synthetic image (synthetic image in 215) by transferring (220) a style of the semantic 12element (style of each sematic element in 210) from the source image (2210) to the target image (215) based on the feature 13representations (features representation of 215), thereby facilitating the localized editing (230) of the target image (215).  
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  determining respective style information associated with the source and 10target images; 11determining a style of the semantic element from the style information 12localized at the semantic element; and 13generating, using a second Al model, a synthetic image by transferring 14the style of the selected semantic element from the source image to the target 15image based on the feature vectors, thereby facilitating the 16localized editing of the target image.
With respect to claim 11, in addition to other elements in the claim, prior art considered individual or combination does not teach: determining respective style information associated with the source and 12target images; 13determining a style of the semantic element from the style information 4 SR Amendment A PARC-20190817US01 (non-final OAR).doc14 localized at the semantic element; and 15generating, using a second Al model, a synthetic image by transferring a 16the style of the selected semantic element from the source image to the target 17image based on the feature vectors, thereby facilitating the localized 18editing of the target image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/04/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845